Citation Nr: 1704095	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  07-22 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable rating for osteomyelitis of the left humerus.

2.   Entitlement to a rating in excess of 30 percent for degenerative joint disease of the left shoulder, as a residual of osteomyelitis of the left humerus (previously characterized as residuals of osteomyelitis of the left humerus, to include injury to Muscle Group IV, deep scarring and degenerative joint disease).

3.  Entitlement to an initial rating in excess of 30 percent for left biceps muscle weakness, as residual of osteomyelitis of the left humerus.

4.  Entitlement to an initial rating in excess of 30 percent for left triceps muscle weakness, as a residual of osteomyelitis of the left humerus.

5.  Entitlement to a compensable initial rating for left elbow strain, as a residual of osteomyelitis of the left humerus.

6.  Entitlement to a compensable initial rating for left shoulder surgical scars as a residual of osteomyelitis of the left humerus. 

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) prior to March 10, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, assisting the RO in Oakland, California.

During the pendency of the appeal, the Veteran's assigned evaluation for residuals of osteomyelitis of the left humerus, to include injury to Muscle Group IV, deep scarring and degenerative joint disease, was increased.  In an April 2009 rating decision, the evaluation for the disorder was increased from 20 percent to 30 percent, effective from January 13, 2006, the date of the Veteran's increased evaluation claim.  

In September 2012, the Veteran testified at a video hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Board remanded this case in February 2013 to ascertain the present level of severity of the Veteran's residuals of osteomyelitis of the left humerus.  Significantly, the Board noted that while the Veteran's disorder was characterized as including injury to Muscle Group IV, deep scarring and degenerative joint disease, the evidence also reflected other disorders of the left arm/shoulder that were potentially secondary to the service-connected residuals of osteomyelitis of the left humerus and had not been addressed by the RO.  The case was remanded for VA examination and for adjudication of any secondary claims.  

In an April 2016 rating decision, the RO granted service connection for the following disorders as secondary to residuals of osteomyelitis of the left humerus:  left biceps muscle weakness, with a 30 percent disability rating, effective March 10, 2010; left triceps muscle weakness, with a 30 percent disability rating, effective March 10, 2010; a separate noncompensable rating for left shoulder surgical scars, effective January 13, 2006, and left elbow strain, with a noncompensable rating, effective January 27, 2014.  This action by the RO in effect resulted in separate ratings for symptoms which are considered part and parcel of or associated with the original claims for an increased rating for residuals of osteomyelitis of the left humerus.  As such, the Board finds that these issues should be viewed as being in appellate status and, therefore have been included on the title page.

The April 2016 rating decision also granted entitlement to a TDIU, effective from March 10, 2010.  Thus, the issue of entitlement to a TDIU for the period prior to March 10, 2010 remains in appellate status per Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to a TDIU prior to March 10, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The veteran's osteomyelitis of the left humerus is currently inactive with no evidence of any repeat episodes or evidence of active infection since active duty.

2.  The Veteran's degenerative joint disease of the left shoulder is manifested by pain productive of limitation of motion of the minor arm no worse than limited to 25 degrees from the side.

3.  The Veteran's left biceps muscle weakness is manifested by no more than severe disability.

4.  The Veteran's left triceps muscle weakness is manifested by no more than severe disability.  

5.  The Veteran's left elbow strain has not been manifested by any loss of motion of the joint.

6.  Prior to May 11, 2015, the Veteran's left shoulder surgical scars related to his osteomyelitis surgeries were not demonstrated to be painful; effective May 11, 2015, the scars from the osteomyelitis surgeries are shown to be painful (tender).


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable rating osteomyelitis of the left humerus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5000 (2016).

2.  The criteria for a rating in excess of 30 percent for degenerative joint disease of the left shoulder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5201 (2016).

3.  The criteria for an initial rating in excess of 30 percent for left biceps muscle weakness are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.73, Diagnostic Code 5305 (2016).

4.  The criteria for an initial rating in excess of 30 percent for left triceps muscle weakness are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.73, Diagnostic Code 5306 (2016).

5.  The criteria for a compensable initial evaluation for left elbow strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5206 (2016).   

6.  The criteria for an initial rating of 10 percent for left shoulder surgical scars, as a residual of osteomyelitis have been met, effective May 11, 2015; prior to May 11, 2015, a compensable rating is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (effective prior to October 23, 2008), Codes 7801-7805 (effective October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in letters dated in February and March 2006, and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U .S. 1696 (2009). 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations. As noted above, this claim was previously remanded by the Board in February 2013 primarily to obtain current VA examinations.  VA examinations were conducted in May 2015.  The Board finds that there has been substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268   (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).

The Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  As discussed below, the Veteran's degenerative joint disease of the left shoulder is in receipt of the maximum schedular evaluation.  Any extraschedular consideration would involve different criteria from a schedular rating appeal and from that considered in the Correia case.  Moreover, the Board notes that the Veteran's left elbow strain is diagnosed by analogy to Diagnostic Code 5206.  VA examination revealed no limitation of motion of the elbow and that, mechanically, the left elbow is normal.  Thus, the Board finds that a remand to satisfy the requirements of Correia is not warranted for these two issues.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran is seeking increased ratings for his service-connected residuals of osteomyelitis of the left humerus.  At the age of 16, prior to his entrance to service, the Veteran developed an infection of his left upper arm just below the shoulder which had originally manifested as a furuncle with drainage but was eventually found to be osteomyelitis of the humerus.  He was hospitalized and treated for the condition.  During service the infection recurred in the same area of the left upper extremity, and he was returned to the Naval Hospital for treatment.  He again had surgical debridement and drainage with antibiotic therapy for about six weeks and returned to duty.  However, he has had residual left shoulder pain and weakness.

In a November 1970 rating decision, service connection for osteomyelitis of the left humerus was established with a noncompensble rating as well residuals of osteomyelitis of the left humerus with injury to Muscle Group IV which was rated as 10 percent disabling.   A September 2003 rating decision confirmed and continued the ratings for the disorder.

The Veteran's current claim for increased ratings for his service-connected osteomyelitis of the left humerus and residuals of osteomyelitis of the left humerus with injury to Muscle Group IV was received on January 13, 2006.  In a May 2006 rating decision, the RO increased the rating for residuals of osteomyelitis of the left humerus, to include injury to Muscle Group IV, deep scarring and degenerative joint disease, from 10 percent to 20 percent, effective January 13, 2006.  In an April 2009 rating decision, the RO increased the evaluation for this disorder from 20 percent to 30 percent, effective from January 13, 2006.  As noted above, additional disabilities related to the Veteran's osteomyelitis of the left humerus have been established and the ratings assigned for these disabilities will also be addressed below. 

The medical evidence of record shows that the Veteran is right hand dominant.  Therefore, for rating purposes, his left shoulder is considered his minor or non-dominant extremity.  38 C.F.R. § 4.69 (2016).

Osteomyelitis

The veteran is currently rated under Diagnostic Code 5000 at a noncompensable rate for osteomyelitis of the left humerus.  38 C.F.R. §§ 4.71, 4.71(a).

Diagnostic Code 5000 provides a 10 percent disability rating for inactive osteomyelitis which had repeated episodes, without evidence of an active infection in the past 5 years.  In the present case, it should be noted that in all cases where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements of a compensable evaluation are not met.  38 C.F.R. § 4.31. 

On VA examination in March 2006, the Veteran was diagnosed as having status post osteomyelitis with surgical debridement. 

On VA examination in March 2010, the Veteran was diagnosed as having left humerus osteomyelitis status post saucerization and muscle atrophy of the left biceps muscle.

On VA examination in November 2011, the examiner noted that the Veteran had two osteomyelitis incidents in his left humerus, one in 1962 and the other in 1967.  The examiner noted that Veteran's osteomyelitis condition had resolved since recurrent in 1967.  The Veteran did not have any current signs or findings attributable to osteomyelitis or treatment for osteomyelitis.  

On VA examination in May 2015, the examiner noted that there were no symptoms or evidence of recurrence of osteomyelitis.

As noted above, the medical evidence of record contains no evidence of any repeat episodes of active osteomyelitis after the infection and treatment during active duty service.  Therefore, the veteran's service-connected disability does not meet the criteria for a 10 percent rating.  As such, under the provisions of 38 C.F.R. § 4.31, the veteran's service-connected osteomyelitis is properly rated as noncompensable.

Degenerative Joint Disease of the Left Shoulder

The Veteran's degenerative joint disease of the left shoulder is rated 30 percent disabling for the entire appeal period pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5201.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.

Diagnostic Code 5010 pertains to arthritis due to trauma and indicates that the disability should be rated under Diagnostic Code 5003 (degenerative arthritis) which provides that degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  A 20 percent rating is warranted for x-ray evidence of involvement of two or more minor joint groups with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

Diagnostic Code 5201 pertains to limitation of motion of the arm and provides that a 30 percent rating is appropriate when motion of the non-dominant arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).  A 30 percent rating is the maximum rating available under this diagnostic code for the non-dominant arm. 

Normal forward elevation of a shoulder (flexion) and normal abduction is to 180 degrees.  Normal internal and external rotation is to 90 degrees.  38 C.F.R. § 4.71, Plate 1 (2016).

On VA examination in March 2006, the Veteran reported that he had increased pain and discomfort in his left arm.  It was accompanied by weakness, fatigue and lack of endurance.  His job as a bus driver aggravated his arm pain.  He reported the pain increased with repetitive motion with such activities as arm swinging with fast walking.  He had daily mild flares of pain that limited his daily activity.  He did not use any assistive devices.  He was currently employed with no restrictions due to his arm pain.  On physical examination, forward flexion was from 0 to 140 degrees.  Abduction was from 0 to 150 degrees with pain at 150 degrees on the left.  External rotation was to 40 degrees with pain.  Impingement test was positive on the left.  Resisted elbow flexion was 3/5 on the left.   Reflexes were 0.  X-rays of the left shoulder revealed degenerative joint disease of the left shoulder.  The diagnosis was status post osteomyelitis with surgical debridement with residual disfiguring scar and decreased range of motion. 

In a January 2008 report from a private medical examiner performed in support of the Veteran's SSA disability claim, the Veteran stated that he had left anterior shoulder pain that ached and throbbed down into the left arm and trapezius muscles.  Pain was relieved by lying down, stretching and resting.  There was measurable atrophy of the left bicep and forearm.  Left shoulder flexion was to 160 degrees.  Extension was to 30 degrees.  Abduction was to 110 degrees.  Adduction and internal rotation were normal.  Left external rotation was limited to 45 degrees.  There was tenderness to touch at the left shoulder muscles and weakness in the left deltoid and bicep.  The Veteran reported that his job of driving a school bus exacerbated the pain and that he had to use his right arm to assist in turning the bus.  

On VA examination in March 2010, the Veteran complained of increasing left arm pain.  Physical examination of the left shoulder revealed no effusion, deformity or tenderness.  There was no laxity.  There was crepitus with 24 cm by 4 cm across the left delto-pectoral groove and across the biceps.  Forward flexion was to 110 degrees with fatigability.  Abduction was to 80 degrees, with fatigability.  Adduction was to 0 degrees.  Extension was to 30 degrees.  External rotation was to 65 degrees with fatigability.  Internation rotation was to 40 degrees.  There was absence of pain, weakness, incoordination and instability.  Range of motion testing was performed three times with no loss of function.  The diagnosis was left humerus osteomyelitis status post saucerization and muscle atrophy of the left biceps muscle.      

On VA examination in November 2011, the examiner noted that the Veteran developed degenerative changes in the upper humerus and AC joint status post debridement of the osteomyelitis in 1962 and 1967.  The Veteran had moderate to severe flare ups that occurred daily while walking in stride or with normal movement during the course of the day.  Left shoulder flexion was to 120 degrees with objective evidence of pain at 110 degrees.  Left shoulder abduction was to 135 degrees with objective evidence of pain at 120 degrees.  After repetitive use testing with 3 repetitions, flexion was to 120 degrees.  Abduction was to 120 degrees.  Functional loss upon repetitive use testing was described as less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement and deformity.  There was localized tenderness or pain on palpation of joints/soft tissue/bicep tendon of the left shoulder.  There was no ankylosis.            

On VA examination in May 2015, the Veteran reported left shoulder pain and restricted range of motion with heavy or repeated use.  Flexion of the left shoulder was to 90 degrees.  Abduction was to 90 degrees.  External rotation was to 80 degrees.  Internal rotation was to 50 degrees.  Pain was exhibited during all ranges of motion.  There was objective evidence of localized tenderness or pain on palpation of the left shoulder in the area of the prior surgery.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no ankylosis of the left shoulder joint.  There was no rotator cuff condition.  There was no shoulder instability, dislocation or labral pathology.  There is no clavicle, scapula, acromioclavicular joint or sternoclavicular condition suspected.  There was no loss of head (flail shoulder), nonunion (false flail shoulder) or fibrous union of the humerus.  There was no malunion of the humerus with moderate or marked deformity.  The examiner stated that the affected area of the humerus could be considered relatively well healed without fibrous union of the head of the humerus, no evidence of a flail joint or loss of the humeral head.       

The Veteran is receiving the maximum disability rating of 30 percent under Diagnostic Code 5201 governing compensation for limitation of motion.  Because there is no evidence of ankylosis or impairment of the scapulohumeral joint, or fibrous union of the humerus with recurrent dislocation of the scapulohumeral joint, higher ratings under Diagnostic Codes 5200 or 5202 are not applicable.

Moreover, despite evidence of functional loss and painful movement recorded at the VA examinations, the Board notes that the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an increased rating for degenerative joint disease of the left shoulder and the claim for increase is denied.       

Left Biceps and Left Triceps Muscle Weakness

On VA examination in May 2015, the Veteran was diagnosed as having left biceps and left triceps weakness, secondary to surgery for osteomyelitis of the left shoulder.  The injury to the muscles was non-penetrating.  The examiner explained that there is muscle atrophy of the left upper arm involving the biceps and triceps muscle mass. Related to this problem was recurring left shoulder pain, a 70% diminished grip in his left hand and considerable weakness in the use of the left arm in general.  The diminished grip appeared to be due to the occurrence of upper arm pain with gripping.  The muscles affected are:  Group V, flexor muscles of the elbow (biceps, brachialis, brachioradialis) and Group VI, extensor muscles of elbow (triceps).  The muscle injury affected some loss of muscle substance, soft and flabby muscles in the wound area and visible or measurable atrophy.  There was loss of power, weakness, lowered threshold of fatigue and fatigue-pain.  There was atrophy of muscle groups V and VI.

As noted above, the RO has granted service connection for left biceps muscle weakness, with a 30 percent disability rating, effective March 10, 2010 and left triceps muscle weakness, with a 30 percent disability rating, effective March 10, 2010

A 30 percent rating is the maximum schedular rating for an injury of Muscle Group V of the non-dominant upper extremity, and encompasses a severe injury of the flexor muscles of the elbow of the non-dominant, or minor, extremity.  The biceps muscle is specifically listed as a muscle within Muscle Group V.  38 C.F.R. § 4.73, Diagnostic Code 5305. 

A 30 percent rating is the maximum schedular rating for an injury of Muscle Group VI of the non-dominant upper extremity, and encompasses a severe injury of the extensor muscles of the elbow of the non-dominant, or minor, extremity.  The triceps muscle is specifically listed as a muscle within Muscle Group VI.   38 C.F.R. § 4.73, Diagnostic Code 5306.

The maximum schedular ratings available is in effect for the Muscle Group V disability (biceps) and Muscle Group VI (triceps).  Therefore, higher evaluations for either disorder are not warranted.   

If a claimant is already receiving the maximum disability rating available under a particular diagnostic code, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Left Elbow Strain

On VA examination in May 2015, the Veteran complained of left upper arm pain with use of or bending of the left elbow.  Range of motion of the left elbow was normal.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain to palpation of the joint or associated soft tissue.  There was no evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional functional loss or range of motion after three repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.   

The Veteran was diagnosed as having chronic musculoskeletal strain of the left elbow.  The examiner noted that over time, the Veteran was aware of left elbow and arm pain with use, which appeared to be related mostly to left upper arm pain with use of that extremity and aggravated by some degree by bending his left elbow.  The examiner's stated that the range of motion of the left elbow was normal, but movement of that elbow put strain on the left upper arm and shoulder resulting in recurring pain.  The examiner felt that the weakness and pain with the left elbow movement appeared related to muscle mass loss and strain of the left shoulder due to the original problem with osteomyelitis and the two surgical procedures used for treatment of that condition.    

The RO has rated the Veteran's left elbow strain as noncompensable pursuant to Diagnostic Code 5299-5206, by analogy to limitation of flexion of the forearm.  
Under Diagnostic Code 5206, a noncompensable rating is warranted where the evidence demonstrates forearm flexion limited to 110 degrees, for either the major or minor upper extremity. To be entitled to the next-higher 10 percent rating, the evidence must show forearm flexion limited to 100 degrees, for either the major or minor upper extremity.  38 C.F.R. § 4.71a.

Based on the evidence detailed above, the veteran does not exhibit limitation of left arm flexion meeting the criteria for a compensable evaluation under Diagnostic Code 5206.  The VA examiner reported that the range of motion of the left elbow was normal, but movement of that elbow put strain on the left upper arm and shoulder resulting in recurring pain   However, in evaluating musculoskeletal disabilities, the Board must consider additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40  and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). In this regard, the Board acknowledges the veteran's complaints of left elbow pain.  However, the VA examiner noted that there was no decrease in range of motion of the left elbow with repetitive movement.  There is no objective showing that such pain has resulted in additional functional limitation such as to warrant a compensable rating.

Left Shoulder Surgical Scars

While the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008; however, these regulations apply only to claims filed on or after October 23, 2008, or when requested by the Veteran. See 73 Fed. Reg. 54708 (September 23, 2008).  The Board has an obligation to consider all potentially applicable provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes his benefits.  Bradley v. Peake, 22 Vet. App. 280 (2008).  The revised diagnostic criteria are potentially applicable for purposes of establishing an appropriate rating from October 23, 2008, onward. 

At the time the Veteran filed his claim, Diagnostic Code 7804 provided that superficial scars painful on examination warranted a 10 percent rating.  Similarly, 10 percent ratings were available under Diagnostic Code 7802 for scars other than of the head, face, or neck if superficial and did not cause limited motion and covered areas of 144 square inches or greater and for superficial, unstable scars under Diagnostic Code 7803.  Higher ratings were provided under Diagnostic Code 7801 for scars other than of the head, face, or neck if deep or caused limitation of motion, and scars could be rated based on limitation of function of the affected part under Diagnostic Code 7805.

The revised version of Diagnostic Code 7804 provides that one or two painful or unstable scars warrant a 10 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and five or more scars that are unstable or painful warrant a 30 percent rating.   The revised Diagnostic Code 7801 similarly provides for higher ratings for scars other than of the face, head, or neck if they are deep and nonlinear. The revised Diagnostic Code 7802 provides a 10 percent rating for scars other than of the head, face, or neck that are superficial and nonlinear and cover areas of 144 square inches or greater. The revised Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under Diagnostic Code 7800 through 7804 are to be considered under an appropriate diagnostic code for any disabling effects.

On VA examination in March 2006, the Veteran reported that the scar had remained unchanged and stable.  Physical examination revealed a 24 cm scar on the proximal anterior arm.  A soft tissue deformity secondary to debridement was present.  There was no pain/tenderness to palpation over the scar.  The impression was status post osteomyelitis with surgical debridement with residual scar.    

On VA examination in March 2006, the examiner noted a scar that measured 24 cm by 4mm across the left delto-pectoral groove and across the biceps.  The scar was described as non-tender, non-adherent and non-keloid.  It was flat, superficial and stable.

On VA examination in November 2011, the Veteran's scars were not noted to be painful and/or unstable, nor were the total area of all the related scars greater than 39 square cm.  He denied any problems with the scars.  The examiner described a non-tender stable scar on the medial arm measuring 19 cm.  There was muscle atrophy of the biceps muscle and hyperpigmentation of the skin over the biceps.

On VA scars examination conducted on May 11, 2015, the Veteran was noted to have two surgical scars on his left upper anterior shoulder which were related to the surgeries for his osteomyelitis.  The scars were noted to be irregular shaped which were tender and slightly depressed but not disfiguring and were healed without evidence of ulceration or breakdown.   With regard to pain, the examiner noted some palpable tenderness over both surgical scars.  The scars were not unstable with frequent loss of covering over the scars.  The scars were not both painful and unstable.  One scar was 5 cm. x 0.8 cm and the other scar was 10 cm. by 0.2 cm.  The scars did not result in limitation of function.      

Resolving all doubt in the favor of the Veteran, given that  scars were described as tender on the May 11, 2015 examination, a 10 percent rating is warranted under Diagnostic Code 7804 for one or two scars that are unstable or painful.  While the scars were noted to be tender, it is not clear how "tender" and "painful" are medically distinguishable, in this regard.

However, for the period prior to May 11, 2015, a compensable rating under the pre-October 23, 2008 scar rating criteria is not warranted.  Specifically, evidence did not show that the Veteran's scars were deep (associated with underlying tissue damage) or caused limited motion, and they were not shown to involve an area exceeding 6 square inches. There is also no evidence of frequent loss of skin covering over the scars or that the scars were painful. 

Prior to May 11, 2015, a compensable rating under the revised criteria is also not warranted.  Once again, the scars were not deep (involving underlying soft tissue damage) or nonlinear and they did not involve an area of at least 6 square inches (or 39 square centimeters). There is also no evidence that the scars were unstable or painful at this time, and there is no evidence of any disabling effects not already considered.  

For this reason, effective May 11, 2015, the date of the VA skin examination, a 10 percent rating is warranted for left shoulder surgical scars, as residual of osteomyelitis of the left humerus, under Diagnostic Code 7804.  Prior to May 11, 2015, none of the medical or lay evidence of record shows any compensable residuals associated with the left shoulder surgical scars.  Therefore, a compensable initial rating is not warranted prior to May 11, 2015.

Other Consideration

The Board has also considered the Veteran's lay statements regarding the severity of his service-connected disabilities. The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings for the disabilities; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to provide evidence as to his symptoms, the medical findings, which directly address the criteria under which the service-connected disabilities are considered, are more probative than his assessment of the severity of his disabilities, particularly as he does not address the findings necessary to evaluate the disabilities under the rating criteria.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The provisions of 38 C.F.R. § 3.321 (b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for the service-connected disability, an extra-schedular evaluation will be assigned.  Consideration of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.   

In this case, the Board finds the evidence in this case does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  In this regard, the Board notes that the rating criteria reasonably describe the claimant's disability levels and symptoms. Thun, 22 Vet. App. at 115.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  The Board notes that the evidence does not indicate, nor has the Veteran alleged, that this is a circumstance where extra-schedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Accordingly, the Board finds that referral for an extraschedular rating is not warranted based upon the combined effect of multiple conditions.


ORDER

Entitlement to a compensable rating for osteomyelitis of the left humerus is denied.

Entitlement to a rating in excess of 30 percent for degenerative joint disease of the left shoulder, as a residual of osteomyelitis of the left humerus, is denied.

Entitlement to an initial rating in excess of 30 percent for left biceps muscle weakness, as a residual of osteomyelitis of the left humerus, is denied. 

Entitlement to an initial rating in excess of 30 percent for left triceps muscle weakness, as a residual of osteomyelitis of the left humerus, is denied. 

Entitlement to a compensable initial rating for left elbow strain, as a residual of osteomyelitis of the left humerus, is denied.

Entitlement to a compensable initial rating for left surgical scars, as a residual of osteomyelitis of the left humerus, prior to May 11, 2015, is denied.

A 10 percent rating for left surgical scars, as a residual of osteomyelitis of the left humerus, from May 11, 2015, is granted.


REMAND

The record reflects that the Veteran's osteomyelitis of the left humerus has had a significant impact on his ability to maintain employment.  Significantly, the evidence shows that the Veteran worked as a bus driver, but that he voluntarily retired in July 2008 because he could no longer drive the bus due to pain and discomfort in his left shoulder.  The Veteran has been granted TDIU as of March 10, 2010.  While his combined disability evaluation prior to March 10, 2010, is 40 percent, and thus insufficient to meet the criteria for a schedular rating for TDIU, with resolution of doubt in the Veteran's favor, the Board finds that the record suggests that the Veteran was rendered unemployable in July 2008.  As such, he may be eligible for an extraschedular rating.  See 38 C.F.R. § 4.16.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's case to the Director of Compensation and Pension Service for a ruling based upon entitlement to TDIU prior to March 10, 2010, on an extraschedular basis.

2.  After receiving a response from the Director of the Compensation and Pension Service and completing any further development warranted by the record, adjudicate the claim of entitlement to TDIU prior to March 10, 2010, on an extraschedular basis.  If the claim is denied, furnish the Veteran and his representative a supplemental statement of the case and give them the opportunity to respond. Thereafter, the case should be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


